Citation Nr: 0607858	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran had active service from August 1977 to August 
1980, as well as a period of active duty for training from 
June 1981 to July 1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In February 2005, the Board decided some of the issues on 
appeal and remanded the veteran's reopened claim of 
entitlement to service connection for a low back disability 
for further evidentiary development.  This case has since 
been returned to the Board for further appellate action.

The veteran presented testimony at an April 2003 hearing at 
the RO.  A transcript of the hearing is associated with the 
claims files.


REMAND

In February 2005, the Board remanded this case for, among 
other things, a VA examination and medical nexus opinion with 
respect to the veteran's low back disability.  The examiner 
was specifically requested to "provide an opinion with 
respect to each currently present low back disorder as to 
whether it is at least as likely as not that the disorder is 
etiologically related to the veteran's military service."  
In his February 2005 opinion, the examiner stated that the 
record was not sufficient and substantial enough to correlate 
the current complaints to the in-service accident, and 
therefore, "I can not make a definite conclusion about [the] 
etiology of this current ong[o]ing back problem."  

The examiner's finding that a definite conclusion as to a 
relationship to service cannot be made is not responsive to 
the question asked, i.e., whether such a relationship is at 
least as likely as not (at least 50 percent likely).  

The United States Court of Appeals for Veterans Claims has 
held that originating agency compliance with a remand is not 
discretionary, and that, if the originating agency fails to 
comply with the terms of a remand, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his low back disability 
since his discharge from service or the 
identifying information and any necessary 
authorization to enable the VA to obtain 
such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request that they submit the 
outstanding evidence.

3.  Then, the claims folders should be 
returned to the physician who examined the 
veteran in May 2005.  The physician should 
be requested to provide an addendum to his 
examination report, stating his opinion as 
to whether there is a 50 percent or better 
probability that the veteran's current low 
back disability is etiologically related 
to his military service.  The supporting 
rationale for the opinion must also be 
provided.  If the May 2005 examiner is no 
longer available or is unable to provide 
the required opinion, the RO or the AMC 
should arrange for the claims folders to 
be reviewed by another physician with 
appropriate expertise who should be 
requested to provide the required opinion 
with supporting rationale.  Another 
examination of the veteran should only be 
performed if deemed necessary by the 
physician.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

